DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-12, 14, 15, 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cryer et al. (U.S. Patent 9,579,980, hereafter Cryer) in view of Prax et al. (U.S. Patent 8,879,242, hereafter Prax) in view of Buiel (U.S. Patent Application Publication 2009/0312885).
Claim 1: Cryer teaches a power management system (Figure 4) comprising: 
a plurality of power sources (104 and 108; column 19 lines 56-59) each having an efficiency and a power generation capacity associated therewith (inherent); 
one or more mobile energy storage units (402; column 12 lines 46-63) each configured to receive power from the plurality of power sources (120 and 108 via 110), store energy and transmit power back to at least one or more mobile equipment loads (via 110) and having a state of charge (inherent); and 
a mobile system controller (110) configured to exchange data signals to/from the plurality of power sources, the one or more mobile energy storage units, and the one or more mobile equipment loads (column 12 lines 56-63); 
wherein at least one of the plurality of power sources (104 and 108) comprises a first category of power sources comprising one or more of: reciprocating engines (column 5 lines 41-46), rotating turbine generators, utility power, or a combination thereof. 
Cryer does not specifically teach second categories of power sources. 
Prax teaches a plurality of power sources (Figures 13, 18 and 19): 
wherein at least one of the plurality of power sources comprises a second category of power sources comprising one or more of: solar (220; Figure 13), wind (300; Figure 13), battery (730; Figure 13), or a combination thereof.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the second categories of power sources taught by Prax in the plurality of power sources taught by Cryer to provide easily transportable power transmission systems with different types of interchangeable power generating devices (column 1 lines 65-67, column 2 lines 1-12).
Cryer and Prax do not specifically teaches using the efficiency of the one or more power sources to determine an optimal operational efficiency of the system. 
Buiel teaches a mobile system controller ([0033], [0034]) that uses the efficiency of plurality of power sources ([0040]-[0051]), the power generation capacity of the plurality of power sources ([0054]), state of charge of mobile energy storage units ([0063]) and load demands of one or more mobile equipment loads ([0044]-[0051]) to determine an optimal operational efficiency of the system ([0053] and [0056]); and 
based on the determined optimal operational efficiency of the system, selectively controls a percentage of output of each of the first and second category of power sources and the one or more mobile energy storage units ([0038]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the mobile system controller taught by Buiel in the system of Cryer and Prax to increase the efficiency of the operation ([0009]).

Claim 2: The combined circuit further teaches that the power management system protects the one or more mobile energy storage units from being overcharged ([0063] of Buiel) or having too much power withdrawn ([0063] of Buiel), and from thermal runaway (column 12 lines 61-64 of Prax).

Claim 3: Cryer further teaches that the equipment comprises pressure pumping equipment (column 12 lines 18-22).

Claim 4: Cryer further teaches that the mobile system controller is configured to control the flow of power to and from the mobile energy storage units and to the mobile equipment loads (column 12 lines 56-63).

Claim 5: Cryer further teaches that the mobile system controller is further configured to control the flow of power to and from an auxiliary load (column 13 lines 32-41).

Claim 6: Cryer further teaches a mobile power transformer interposed between the mobile energy storage unit and the auxiliary load (column 13 lines 10-16).

Claim 7: Cryer further teaches that the operation comprises transmitting fluid to an end user via a pipe, manifold and/or other connection (Figure 4).

Claim 8: Cryer further teaches that the components of the system are modular and can be added, removed and/or rearranged to increase or decrease the size of the system (Figure 5).

Claim 9: Cryer further teaches that the mobile energy storage units, the mobile system controller, and the mobile equipment loads are mounted on a container, skid, trailer or other mobile structure to enable transportation via a mode of transportation (Figure 4).

Claim 10: Cryer further teaches that the system is configured to enable power to be provided to the mobile equipment loads without using the plurality of power generation sources (column 12 lines 65-67, column 13 lines 1-2).

Claim 11: Cryer further teaches that the system is configured to enable power to be provided to the mobile equipment loads using only the one or more mobile energy storage units (column 12 lines 65-67, column 13 lines 1-2).

Claim 12: Cryer further teaches that the one or more mobile energy storage units are used as the only source of power for an amount of time depending on a user requirement and/or storage unit size (column 12 lines 65-67, column 13 lines 1-2).

Claim 14: Cryer further teaches that the mobile system controller is comprised of multiple electrical control system functions combined to operate, record data, synchronize, coordinate, protect and control the entire electrical system and associated mobile equipment loads (column 13 lines 21-31).

Claim 15: Cryer further teaches that the mobile system controller is configured to apply predictive analytics and algorithms to optimally distribute power throughout the system and for determining optimal power transfer to the pressure pumping and auxiliary loads (column 13 lines 21-31).

Claim 17: Cryer further teaches that the mobile system controller is configured to combine multiple work load systems together in a modular and expandable fashion (Figure 4).

Claim 18: The combined circuit further teaches that the mobile system controller is configured to combine different numbers and types of power generation sources, energy storage units and loads for a given work load system (Figure 5 of Cryer, Figures 13, 18 and 19 of Prax).

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cryer, in view of Prax, in view of Buiel and further in view of Shiue et al. (U.S. Patent 7,186,473, hereafter Shiue).
Claim 13: Cryer, Prax and Buiel teach the limitations of claim 1 above. Cryer, Prax and Buiel do not specifically teach battery temperature control. 
Shiue teaches a battery and associated temperature control, safety and alarm system and wireless data transmission components to provide power to the mobile system controller (column 2 lines 13-16, column 6 lines 30-60). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the battery taught by Shiue in the system of Cryer, Prax and Buiel to improve service run time, cycle life and energy utilization (Abstract of Shiue).

Response to Arguments
Applicant's arguments filed February 7, 2022 have been fully considered but they are not persuasive.
Applicant asserts that Cryer does not teach any renewable energy sources to power the mobile vehicle or power the hydraulic pump in case of mechanical power source breakdown, or redundancies of power supply. Examiner respectfully disagrees. Cryer teaches at least one of the plurality of power sources (104 and 108) comprises a first category of power sources comprising one or more of: reciprocating engines (column 5 lines 41-46). Prax teaches a plurality of power sources (Figures 13, 18 and 19), wherein at least one of the plurality of power sources comprises a second category of power sources comprising one or more of: solar (220; Figure 13), wind (300; Figure 13), battery (730; Figure 13), or a combination thereof.
Applicant further asserts that Cryer does not teach a mobile system controller which uses parameters such as the efficiency of the plurality of power sources or selectively controls a percentage of output of each of the plurality of power sources. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Buiel teaches a mobile system controller ([0033], [0034]) that uses the efficiency of plurality of power sources ([0040]-[0051]), the power generation capacity of the plurality of power sources ([0054]), state of charge of mobile energy storage units ([0063]) and load demands of one or more mobile equipment loads ([0044]-[0051]) to determine an optimal operational efficiency of the system ([0053] and [0056]); and based on the determined optimal operational efficiency of the system, selectively controls a percentage of output of each of the first and second category of power sources and the one or more mobile energy storage units ([0038]). 
Applicant further asserts that Buiel does not teach first and second  varying categories of power sources. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Cryer teaches at least one of the plurality of power sources (104 and 108) comprises a first category of power sources comprising one or more of: reciprocating engines (column 5 lines 41-46), and Prax teaches a plurality of power sources (Figures 13, 18 and 19), wherein at least one of the plurality of power sources comprises a second category of power sources comprising one or more of: solar (220; Figure 13), wind (300; Figure 13), battery (730; Figure 13), or a combination thereof.
	Applicant further asserts that Buiel does not teach a mobile energy storage unit or mobile system controller. Examiner respectfully disagrees. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Cryer teaches a mobile system controller (110) configured to exchange data signals to/from the plurality of power sources, the one or more mobile energy storage units (402; column 12 lines 46-63), and the one or more mobile equipment loads (column 12 lines 56-63).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent 8,866,334; Figure 2
U.S. Patent 9,065,272; Figure 1

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLEEN J O'TOOLE whose telephone number is (571)270-1273. The examiner can normally be reached Monday - Friday, 9:00 am - 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Menatoallah Youssef can be reached on (571)270-3684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.J.O/Examiner, Art Unit 2849                                                                                                                                                                                                        

/RYAN JOHNSON/Primary Examiner, Art Unit 2849